In an action inter alia for separation, plaintiff appeals from an order of the Supreme Court, Westchester County, dated December 14, 1972, which denied her motion for leave to serve an amended complaint. Order reversed, with $10 costs and disbursements, and motion granted. The amended complaint must be served within. 20 days after entry of the order to be made hereon. The original complaint stated several causes of action. The proposed amended complaint seeks to delete the cause of action seeking a separation. Plaintiff no longer wishes to obtain such relief. Under the circumstances, the denial of the motion was an improvident exercise of discretion. Munder, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.